Citation Nr: 0722370	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-26 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for fibromyalgia. 

2.  Entitlement to service connection for a back disability 
unrelated to fibromyalgia.

3.  Entitlement to service connection for a neck disability 
unrelated to fibromyalgia.   

4.  Entitlement to service connection for a right shoulder 
disability unrelated to fibromyalgia.  

5.  Entitlement to service connection for post-traumatic 
stress disorder.  

6.  Entitlement to an initial evaluation in excess of 30 
percent for migraine headaches. 

7.  Entitlement to a total disability rating for compensation 
based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Antonio Bendezu, Esq. 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to May 
1993.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Lincoln, Nebraska (hereinafter RO).  

The issue of entitlement to a total rating for compensation 
purposes based upon individual unemployability requires 
additional action by the RO, and is addressed in the remand 
portion of the decision below.  This issue is remanded to the 
RO via the Appeals Management Center in Washington, DC.    


FINDINGS OF FACT

1.  The claimant is a Persian Gulf Veteran. 

2.  A definitive diagnosis of fibromyalgia is of record. 

3.  The competent evidence does not show that the veteran has 
back, neck, or right shoulder disabilities, unrelated to 
fibromyalgia, as a result of service.  


4.  The veteran's alleged in-service stressor did not occur 
during combat duty; nor has it been verified for VA purposes 
by official records or any other supportive evidence.

5.  The veteran does not have post-traumatic stress disorder 
(PTSD) as a result of active military service, or any 
incident therein.

6.  The evidence does not show that the veteran's prostrating 
headaches are productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  Fibromyalgia is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1117, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2006). 

2.  Back, neck, or right shoulder disabilities, unrelated to 
fibromyalgia, were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113,  5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2006).

4.  The criteria for an initial rating in excess of 30 
percent for migraine headaches are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2006).    
 



 	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims adjudicated below, VA 
has met the notification and assistance duties under 
applicable statute and regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With 
regard to the duty to notify, multiple letters, including 
those dated in September 2003, November 2003, June 2005 and 
July 2006, satisfied the duty to notify provisions.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim).  As for the duty to assist, the veteran's service 
medical records have been obtained, along with VA medical 
records.  The veteran has been afforded VA examinations.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

A.  Fibromyalgia

The military records reflect that the veteran served in the 
Southwest Asia Theater of operations from September 1990 to 
June 1991.  She is, therefore, a "Persian Gulf veteran" by 
regulation.  38 C.F.R. § 3.317.

Section 1117 to Title 38, United States Code authorizes VA to 
compensate any Persian Gulf veteran with a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

The law currently defines a qualifying chronic disability as 
that which results from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms, such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome, or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. § 
1117(a)(2).  VA regulations provide that for a disability to 
be presumed to have been incurred in service, the disability 
must have become manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006; and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. § 
3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This regulation also provides 
that disabilities that have existed for six months or more 
and disabilities that show intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

The post service record includes a history of diffuse 
musculoskeletal pain syndrome, with the veteran describing 
pain in the shoulder blade, neck, low back, knees, ankles, 
elbows, hands and feet.  She cannot provide a specific time 
as to when these symptoms began, but she reports that they 
began some time after she returned home from Saudi Arabia.  
The veteran stated the she did not have these problems prior 
to being deployed to Saudi Arabia.  


A VA examiner, who indicated that the pertinent history had 
been reviewed prior to the examination, concluded after a 
physical examination of the veteran in April 2006 that the 
veteran "clearly has a diagnosis of fibromyalgia based on 
history, physical exam, and associated symptom complex."  
With regard to a prior diagnosis of diffuse musculoskeletal 
pain syndrome, the examiner stated that "[t]he 
differentiation between fibromyalgia and diffuse 
musculoskeletal pain syndrome is totally incidental and not 
of clinical or prognostic significance."  The examiner 
stated that the etiology of the veteran's fibromyalgia was 
"multifactorial," but that, as reported by the veteran, her 
in-service rape was the "primary" cause of this condition.  

As this examiner definitively determined that the veteran has 
fibromyalgia, under the provisions for Personal Gulf War 
veterans set forth above, service connection for fibromyalgia 
must be presumed to have been incurred in service given the 
medical evidence of record.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  As such, service connection for 
fibromyalgia is warranted.  
 
B.  Back, Neck, and Right Shoulder Disabilities, Unrelated to 
Fibromyalgia 

To the extent that fibromyalgia affects the back, neck or 
right shoulder, service connection has been granted for such 
symptomatology as set forth above.  With regard to whether 
any disability in the back, neck and right shoulder unrelated 
to fibromyalgia may be granted, the law provides that service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Entitlement to 
service connection generally requires that it be shown not 
only that disease or injury was present in service, but also 
that the disease or injury has resulted in continuing or 
residual disability.  Id.  For the showing of a chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Continuity of symptomatology is required where the disorder 
noted during service is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  

Moreover, if the evidentiary record demonstrates that 
arthritis manifested itself to a degree of 10 percent or more 
within one year of separation from service, then service 
connection for this disorder is warranted.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 
3.309(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The service medical records do not reflect any treatment for 
back, neck, or right shoulder disabilities, and the 
musculoskeletal examination conducted upon separation from 
service in February 1993 was negative.  The veteran did not 
report having any back, neck, or shoulder problems on a 
Report of Medical History compiled at that time.  

The post service evidence includes a normal VA examination of 
the cervical and lumbosacral spine in July 1993.  An x-ray of 
the lumbar spine in July 1993 was negative.  Thereafter, a 
December 2003 x-ray showed mild degenerative disc disease at 
L4-L5 and L5-S1 and mild disc space narrowing at C7-T1.  A 
private physician opined in June 2004 that the veteran's low 
back and sacroiliac joint problems were at "least as likely 
as not" a result of an injury incurred during training in 
service.  VA examinations conducted in December 2004 resulted 
in conclusions that the veteran's low back condition was at 
"least as likely as not" related to "service incurred low 
back strain," that she had cervical strain that was as 
"least as likely as not secondary to her service incurred 
cervical neck complaints," and that "based solely on the 
veteran's history," the veteran's right shoulder subscapular 
strain was at "least as likely as not" the result of a 
service incurred right shoulder condition.  


While the Board has considered the medical opinions linking 
back, neck, and shoulder conditions to service, these 
opinions do not represent competent evidence because they 
were either based on an incorrect history provided by the 
veteran of in-service pathology, or an incorrect factual 
predicate of the service medical records actually 
demonstrating back, neck, and shoulder symptomatology or 
pathology.  See LeShore v. Brown, 8 Vet. App. 409 (1995); 
Reonal v. Brown, 5 Vet. App. 458 (1993).  

As for any assertions by the veteran that back, neck, or 
shoulder symptomatology that are not related to fibromyalgia, 
are related to service, such assertions cannot be used to 
establish a claim as a layperson is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  As such, the Board finds that 
service connection for back, neck, or right shoulder 
disabilities that are unrelated to fibromyalgia, is not 
warranted.  

Finally, in reaching the above decisions the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims 
for back, neck, or right shoulder disabilities unrelated to 
fibromyalgia, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

C.  PTSD  

The veteran contends that as a result of a rape by a former 
boyfriend during service on March 17, 1991, she currently has 
PTSD. 

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  
Furthermore, if the veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and her 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
veteran's testimony regarding non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).  If the veteran was not 
engaged in combat, she must introduce corroborative evidence 
of her claimed in-service stressors.

In personal assault cases, more particularized requirements 
are established regarding the development of "alternative 
sources" of information as service records "may be devoid 
of evidence because many victims of personal assault, 
especially sexual assault and domestic violence, do not file 
official reports either with military or civilian 
authorities."  Patton v. West, 12 Vet. App. 272, 278 (1999); 
VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 38 
C.F.R. § 3.304(f) was amended in March 2002, as follows:

(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post- traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.  

38 C.F.R. § 3.304(f).

The veteran has been diagnosed with PTSD as a result of 
sexual trauma and the claims file contains medical evidence 
linking the veteran's PTSD to a rape that occurred during 
service.  Thus, the issue before the Board is whether there 
is competent evidence of record corroborating the veteran's 
allegations that she was sexually assaulted in service, an 
element necessary to establish entitlement to service 
connection for PTSD in this case.  

In this case, the veteran's service personnel and medical 
records do not corroborate that she was sexually assaulted in 
service.  These records do not reflect that the veteran told 
anyone while in service about the assault, and there is 
otherwise nothing in the service medical or personnel records 
which would lead to a conclusion that she was raped in 
service.  The only evidence that she has submitted to 
corroborate her account is an April 2004 affidavit from an 
individual who stated that she knew the veteran both prior to 
and during service, and that the veteran told her about the 
sexual assault "just after the incident."  This statement 
indicated that the veteran reported the incident, and that 
after the incident, she appeared depressed, anxious, 
irritable, and unsure of herself.  However, the veteran has 
consistently stated that she only told her lieutenant what 
happened but did not want to report it.  Accordingly, the 
April 2004 statement is inconsistent with the veteran's own 
statements and therefore, in the absence of any other 
corroborating evidence, is of insufficient probative value to 
corroborate the inservice stressor.  

Again, service connection for PTSD requires: (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an in-service 
stressor.  Although the veteran has a diagnosis of PTSD 
relating to sexual trauma, there is no credible supporting 
evidence that the claimed in-service stressor occurred.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case and the claim for service connection for PTSD 
must be denied.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

D.  Migraine Headaches

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  Separate diagnostic codes identify the various 
disabilities.  Where an increase in the disability rating is 
at issue, the present level of the veteran's disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Board notes that the claim for and 
increased rating for migraine headaches is based on the 
assignment of the initial rating for this condition following 
the initial award of service connection.  The Court held that 
the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson v. West, 12 Vet. App. 119 (1999); Francisco v. 
Brown, 7 Vet. App. at 58.  

A 30 percent evaluation for migraine headaches is warranted 
for characteristic prostrating attacks occurring on an 
average once a month over last several months.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  With very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability, a 50 percent evaluation is 
for assignment. 

Service connection for migraine headaches was granted by a 
June 2004 rating decision.  A 30 percent rating was assigned 
effective from August 15, 2003.  Pertinent evidence of record 
at that time included a December 2003 VA examination which 
showed the veteran reporting chronic daily headaches.  At 
that time, she stated that she tolerated the headaches and 
took medicine, but that "in the past," she took 16 Tylenol 
and Advil a day, without relief.  Five to six times a month, 
she described incapacitating, prostrating type headaches 
which last throughout the night, but she indicated that she 
did not miss work because of the headaches.  

Additional evidence includes a July 2004 statement from the 
veteran's employer indicating that the veteran came to work a 
few days a week with headaches and body aches.  He stated 
that she was not very productive on such occasions.  At an 
April 2006 VA examination, the veteran reported that she gets 
migraine headaches three to four times each week and that 
they can last up to four days.  Treatment includes lying in a 
dark room and caffeine tablets, which the veteran stated did 
not help.  Over-the-counter medicine and the occasional use 
of hydrocodone helped somewhat.  She described prostrating 
type headaches two to four times a month that last from 24 to 
48 hours when she cannot do "anything."  She reported that 
she last worked in July 2004 as a sales clerk, and that her 
headaches and fibromyalgia forced her to stop working.  The 
examiner noted that neurological examinations conducted on 
that day and in the past has been normal.  The examiner noted 
that it was "very likely" that headaches and body aches had 
interfered with the veteran's ability to earn a living, but 
that since the veteran had not worked for two years, he could 
not determine how the veteran's headaches currently interfere 
with employment. 

In order to be entitled to increased compensation, the 
evidence would have to demonstrate that the veteran has 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  While the 
evidence above reflects that there has been some impairment 
in the veteran's ability to work, the veteran indicated as 
recently as the December 2003 VA examination that even when 
the headaches were "incapacitating" or "prostrating," she 
was able to work.  More recently, the veteran has been 
unemployed but by her statements, this was not due solely to 
her headaches.  Accordingly, an evaluation in excess of 30 
percent for the veteran's service-connected migraine 
headaches is not warranted at any time subsequent to the 
effective date of the initial rating, August 15, 2003.  See 
38 C.F.R. § 3.400 (2006).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to her migraine headaches, and 
her service-connected residuals have not shown functional 
limitation beyond that contemplated by the 30 percent rating 
currently assigned.  Accordingly, referral of this decision 
for extraschedular consideration is not indicated.  

ORDER

Service connection for fibromyalgia is granted.  

Service connection for a back disability unrelated to 
fibromyalgia is denied. 

Service connection for a neck disability unrelated to 
fibromyalgia is denied.   

Service connection for a right shoulder disability unrelated 
to fibromyalgia is denied.  

Service connection for PTSD is denied.   

An initial evaluation in excess of 30 percent for migraine 
headaches is denied. 


REMAND

The adjudication of the claim for TDIU must be remanded by 
the Board as service connection for fibromyalgia has been 
granted in the decision above.  As such, the issue of TDIU is 
remanded for the following. 

Following the effectuation of the Board's 
grant of service connection for 
fibromyalgia and the assignment of a 
disability rating for this condition by 
the RO, the claim for TDIU should be 
readjudicated by the RO.  If this claim 
remains denied, a supplemental statement 
of the case should be issued, and the 
veteran and her representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review of the 
issue of TDIU.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


